Exhibit 10.31

BURGER KING CORPORATION

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

Effective: July 30, 2013

PURPOSE OF THE PLAN

The purpose of the Burger King Corporation U.S. Severance Pay Plan (“Plan”) is
to provide severance pay benefits to eligible employees whose employment with
Burger King Corporation. or any of its participating subsidiaries is terminated
involuntarily under the conditions described below.

Except as otherwise provided by the Company in writing, this Plan (i) is the
sole arrangement of the Company regarding severance-type benefits to eligible
employees and (ii) replaces and supersedes all prior plans, programs,
understandings and arrangements providing severance-type benefits to eligible
employees.

Only the Plan Administrator has the authority to approve changes to the
conditions for receiving benefits under this Plan or changes to the benefits to
be provided under the Plan. Any such approval must be in writing.

This document contains the official text of the Plan effective for employment
terminations occurring on and after July 30, 2013. This document also serves as
the summary plan description for the Plan.

DEFINITIONS

Company means Burger King Corporation.

Employer means the Company and any subsidiary or affiliate of the Company which
participates in this Plan.

Plan Administrator means the Company’s Benefits Committee and such other person
or committee appointed from time to time by the Company to administer the Plan.

ELIGIBLE EMPLOYEES

The benefits under this Plan are limited to employees who are classified by an
Employer as exempt employees or non-exempt salaried employees.

Unless the Plan Administrator provides otherwise in writing, the following
employees are NOT eligible to participate in this Plan:

 

  •  

Any employee who is classified by an Employer as an hourly employee

 

  •  

Any employee who is classified by an Employer as a part-time, temporary or
seasonal employee, third-party staffing agency employee or an independent
contractor.



--------------------------------------------------------------------------------

  •  

Any employee who was in a restaurant management position immediately preceding
his or her involuntary termination.

 

  •  

Any employee who is covered by a collective bargaining agreement.

 

  •  

Any employee who is eligible to participate in another plan or arrangement
maintained by the Company or any of its affiliates which provides severance-type
benefits unless such other plan or arrangement provides that the employee will
be eligible to receive benefits under this Plan.

 

  •  

Any employee who is covered by an employment or other agreement unless the
agreement provides that the employee will be eligible to receive benefits under
this Plan.

INVOLUNTARY TERMINATION OF EMPLOYMENT

 

•  

Involuntary Termination

An employee will be eligible for severance benefits under this Plan only if the
Plan Administrator, in its sole discretion, determines that the employee’s
employment is being terminated involuntarily for any of the following reasons:

 

  •  

Reduction in staff.

 

  •  

Position elimination.

 

  •  

Facility closing.

 

  •  

Closure of a business unit.

 

  •  

Organizational change or restructuring.

 

•  

Termination of Employment Not Eligible for Severance Benefits

An employee will not be eligible for severance benefits if the Plan
Administrator, in its sole discretion, determines that the employee’s employment
is terminated for any of the following reasons:

 

  •  

Resignation or other voluntary termination of employment.

 

  •  

Failure to return to work upon the expiration of an authorized leave of absence.

 

  •  

Death or disability.

 

  •  

Termination for cause or for behavior prejudicial to the Company or any of its
subsidiaries or affiliates, as determined by the Plan Administrator in its sole
discretion.

 

  •  

Termination for gross misconduct or violation of company policy.

 

  •  

Termination for poor performance.

 

•  

Other Employment Offer

An employee will not be eligible to receive benefits under this Plan if any of
the following events has occurred:

 

  •  

The employee has been offered, but refused to accept, another position with the
Company or any of its subsidiaries or affiliates at a location that is 50 or
fewer miles from his or her then current primary place of residence.

 

2



--------------------------------------------------------------------------------

  •  

The employee’s employment has been terminated in connection with a sale or
transfer, merger, establishment of a joint venture, or other corporate
transaction, and such employee has been offered employment by the successor
employer.

 

  •  

The employee’s employment is terminated in connection with the “outsourcing” of
operational functions and he/she has been offered employment by the outsourcing
vendor.

CONDITIONS FOR PAYMENT OF SEVERANCE BENEFITS

An eligible employee who is involuntarily terminated will not receive severance
benefits under this Plan unless the Plan Administrator determines that the
employee has satisfied all of the following conditions:

 

•  

Work Until Last Day Designated

The employee must continue to be actively at work through the last day of work
designated by the Employer, unless the employee is absent due to vacation,
temporary layoff, or an approved absence from work (including leave under the
Family and Medical Leave Act).

 

•  

Execution of Release and Other Separation Documents

The employee must execute and deliver to the Company, within the period of time
specified by the Plan Administrator, an agreement in a form satisfactory to the
Company containing a general release of claims in favor of the Company and such
other terms and provisions as may be determined by the Company, in its sole
discretion, which include but are not limited to those related to
non-disclosure, non-disparagement, non-competition, non-solicitation, continued
cooperation in litigation, and the return of company assets.

SEVERANCE BENEFITS

 

•  

Severance Pay

 

  •  

Amount of Severance Pay

The amount of severance pay payable to an eligible employee will be determined
in accordance with the Severance Pay Guidelines below and subject to the
reductions set forth below; provided, that the Plan Administrator, in its sole
discretion, and on a case-by case basis, may increase or decrease the amount of
severance pay payable to an eligible employee.

 

Position

  

Severance Pay Amount

  

Minimum / Maximum

Amount of Severance Pay

Senior Manager and below   

2 weeks of Base Pay for

each Year of Service

  

Min. Severance = 2 weeks

Max. Severance = 1 month

Director and Senior Director   

2 weeks of Base Pay for

each Year of Service

  

Min. Severance = 2 weeks

Max. Severance = 3 months

Vice President and above   

2 weeks of Base Pay for

each Year of Service

  

Min. Severance = 2 weeks

Max. Severance = 5 months

 

3



--------------------------------------------------------------------------------

For purposes of determining the amount of severance pay –

 

  •  

Base Pay means the employee’s regular rate of salary (determined on a weekly
basis or monthly basis, as applicable, and based on a 12-month calendar year)
payable immediately preceding his or her date of termination. Base Pay does not
include discretionary bonuses, other variable compensation, or extra pay.

 

  •  

Years of Service means an employee’s completed years of employment from his or
her most recent date of hire by an Employer until his or her date of
termination.

 

  •  

Payment of Severance Pay

The Company will pay the severance pay in installments at the same time and in
the same manner as the Company’s regular payroll practice until such benefit is
paid in full. Payments will begin as soon as practicable following the date in
which the employee’s separation agreement and general release becomes effective.

Notwithstanding the foregoing, if an employee is deemed on the date of
termination to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Internal Revenue Code and if the severance payment
is not exempt from Section 409A, then payment shall not be made or provided
prior to the earlier of (A) the expiration of six (6)-month period measured from
the date of employee’s termination of employment and (B) the date of employee’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments delayed pursuant to this paragraph shall be paid to employee in a lump
sum, and any remaining payments and benefits due under this Plan shall be paid
or provided in accordance with the normal payment dates specified above.

 

•  

Continued Group Health Benefit Coverage – Payment of Cost for COBRA Coverage

The employee may elect to participate in continued group medical, dental and
vision coverage at the active employee rate for the longer of three (3) months
or the employee’s Severance Pay period, provided that the Company’s obligation
to provide this continued coverage: (i) is subject to the employee continuing to
make his/her portion of the monthly premium payments to AETNA; and (ii) shall
immediately cease in the event the employee becomes eligible for different
coverage, and the employee must notify the Company within one (1) week of
becoming eligible for different coverage.

After the end of this period, the employee, if eligible, may elect to continue
COBRA coverage at his or her expense for the remainder of the COBRA coverage
period.

 

•  

Continued Life Insurance Coverage

The Company will continue to provide basic life insurance coverage at no cost to
the employee until the last day of the calendar month during which the eligible
employee receives the final payment of severance pay under this Plan, or, if
earlier, until the commencement of his/her employment with another employer.

RIGHT TO TERMINATE BENEFITS

Notwithstanding anything in this Plan to the contrary, in the event that the
Plan Administrator in its discretion determines that

 

  •  

an employee is reemployed by the Company or any of its subsidiaries, affiliates,
or successors before the completion of the scheduled payment of severance pay,
OR

 

4



--------------------------------------------------------------------------------

  •  

the Plan Administrator determines that an employee has breached any of the terms
and conditions set forth in any agreement executed by the employee as a
condition to receiving benefits under this Plan, including, but not limited to,
the separation agreement and general release, or

 

  •  

the Plan Administrator subsequently determines that the employee engaged in an
act that would have constituted grounds for termination for cause.

then the Plan Administrator shall have the right to terminate the benefits
payable under this Plan at any time.

ADMINISTRATION OF THE PLAN

The Plan Administrator shall have sole authority and discretion to administer
and construe the terms of this Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrator shall
have complete discretionary authority to carry out the following powers and
duties:

 

  •  

To make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

 

  •  

To interpret the Plan, its interpretation thereof to be final and conclusive on
all persons claiming benefits under the Plan;

 

  •  

To provide an employee with severance benefits other than those set out in this
Plan;

 

  •  

To decide all questions, including without limitation, issues of fact,
concerning the Plan, including the eligibility of any person to participate in,
and receive benefits under, the Plan; and

 

  •  

To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan.

CLAIMS PROCEDURE

The Plan Administrator reviews and authorizes payment of severance benefits for
those employees who qualify under the provisions of the Plan. No claim forms
need be submitted. Questions regarding payment of the severance benefits should
be directed to the Plan Administrator.

If an employee feels he or she is not receiving severance benefits which are
due, the employee should file a written claim for the benefits with the Plan
Administrator. A decision on whether to grant or deny the claim will be made
within 90 days following receipt of the claim. If more than 90 days is required
to render a decision, the employee will be notified in writing of the reasons
for delay. In any event, however, a decision to grant or deny a claim will be
made by not later than 180 days following the initial receipt of the claim.

 

5



--------------------------------------------------------------------------------

If the claim is denied in whole or in part, the employee will receive a written
explanation of the specific reasons for the denial, including a reference to the
Plan provisions on which the denial is based.

If the employee wishes to appeal this denial, the employee may write within 60
days after receipt of the notification of denial. The claim will then be
reviewed by the Plan Administrator, and the employee will receive written notice
of the final decision within 60 days after the request for review. If more than
60 days is required to render a decision, the employee will be notified in
writing of the reasons for delay before the end of the initial 60 day period. In
any event, however, the employee will receive a written notice of the final
decision within 120 days after the request for review.

GENERAL RULES

 

•  

Right to Withhold Taxes

The Company shall withhold such amounts from payments under this Plan as it
determines necessary to fulfill any federal, state, or local wage or
compensation withholding requirements.

 

•  

No Right to Continued Employment

Neither the Plan nor any action taken with respect to it shall confer upon any
person the right to continue in the employ of the Company or any of its
subsidiaries or affiliates.

 

•  

Benefits Non-Assignable

Benefits under the Plan may not be anticipated, assigned or alienated.

 

•  

Unfunded Plan

The Company will make all payments under the Plan, and pay all expenses of the
Plan, from its general assets. Nothing contained in this Plan shall give any
eligible employee any right, title or interest in any property of the Company or
any of its affiliates nor shall it create any trust relationship.

 

•  

Severability

The provisions of the Plan are severable. If any provision of the Plan is deemed
legally or factually invalid or unenforceable to any extent or in any
application, then the remainder of the provisions of the Plan, except to such
extent or in such application, shall not be affected, and each and every
provision of the Plan shall be valid and enforceable to the fullest extent and
in the broadest application permitted by law.

 

•  

Section Headings

Section headings are used herein for convenience of reference only and shall not
affect the meaning of any provision of this Plan.

PLAN AMENDMENT AND TERMINATION

The Company has the power to amend, modify or terminate this Plan at any time
with respect to any employee at any time prior to such employee’s termination of
employment through a written document executed by an officer at the rank of
Senior Vice-President or above.

Eligible employees do not have any vested right to severance pay or other
benefits under this Plan.

 

6



--------------------------------------------------------------------------------

GOVERNING LAWS AND TIME LIMIT FOR BEGINNING LEGAL ACTIONS

The provisions of the Plan shall be construed, administered and enforced
according to applicable federal law and, where appropriate, the laws of the
State of Florida without reference to its conflict of laws rules and without
regard to any rule of any jurisdiction that would result in the application of
the law of another jurisdiction.

The parties expressly consent that any action or proceeding relating to this
Plan or any release or other agreement entered into with respect to this Plan
will only be brought in the federal or state courts, as appropriate, located in
the State of Florida and that any such action or proceeding be heard without
jury, and the parties expressly waive the right to bring any such action in any
other jurisdiction and have such action heard before a jury.

No action relating to this Plan or any release or other agreement entered into
with respect to this Plan may be brought later than the second anniversary of
earlier of termination of employment or other event giving rise to the claim.

STATEMENT OF ERISA RIGHTS

As a participant in this Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all plan participants shall be entitled to:

 

•  

Receive Information About Your Plan and Benefits

Examine, without charge, at the plan administrator’s office and at other
specified locations all documents governing the plan and a copy of the latest
annual report (Form 5500 Series) required to be filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

Obtain, upon written request to the plan administrator, copies of documents
governing the operation of the plan and copies of the latest annual report (Form
5500 Series), if any required, and updated summary plan description. The
administrator may make a reasonable charge for the copies.

 

•  

Prudent Actions by Plan Fiduciaries

In addition to creating rights for plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your plan, called “fiduciaries” of the plan, have a duty
to do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

•  

Enforce Your Rights

If your claim for a severance benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the plan administrator

 

7



--------------------------------------------------------------------------------

to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

•  

Assistance with Your Questions

If you have any questions about your plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

ADDITIONAL INFORMATION

 

Plan Sponsor:   

Burger King Corporation

5505 Blue Lagoon Drive

Miami, FL 33126

Employer Identification Number (EIN):    59-0787929 Plan Name:    Burger King
Corporation U.S. Severance Pay Plan Type of Plan:    Welfare benefit plan -
severance pay Plan Year:    Calendar year Plan Number:    558 Plan
Administrator:   

[Chief Information and Performance Officer]

Burger King Corporation

5505 Blue Lagoon Drive

Miami, FL 33126

Agent for Service of Legal Process:    Plan Administrator

 

8